Citation Nr: 1115951	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  04-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 percent for residual post-operative left olecranon fracture.

2.  Entitlement to compensable service connection for a dental disability.  

3.  Entitlement to VA outpatient dental treatment.  

4.  Entitlement to service connection for left leg shin splints.

5.  Entitlement to service connection for non-gonococcal urethritis. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include stress, anxiety, and depression.  

7.  Entitlement to service connection for an upper respiratory infection.

8.  Entitlement to service connection for pes planus.  

9.  Entitlement to service connection for a left testicle condition.

10.  Entitlement to service connection for a left wrist condition, as secondary to service-connected residual post-operative left olecranon fracture.

11.  Entitlement to service connection for a left forearm condition, as secondary to service-connected residual post-operative left olecranon fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from December 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2002 and July 2004 by the Department of Veterans Affairs Regional Office in Atlanta, Georgia.

The July 2002 rating decision increased the disability evaluation for residual post-operative left olecranon fracture from 10 percent to 20 percent, effective November 20, 2001.  The Veteran perfected an appeal to that decision.  In a July 2008 decision, the RO changed the disability rating to 40 percent, effective November 20, 2001.  

In a February 2009 decision, the Board adjudicated all issues reflected on the title page of the instant document.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in a December 2010 decision the Veterans Court vacated the February 2009 decision as to all issues and remanded the matter to the Board for further proceedings consistent with the Veterans Court's decision.  

The  issue of entitlement to VA outpatient dental treatment has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).    Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

All issues other than the issue of entitlement to compensation for dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have any dental disability for which entitlement to VA compensation may be granted.  


CONCLUSION OF LAW

The criteria for entitlement to compensable service connection for dental disability have not been met.  38 U.S.C.A. § 38 C.F.R. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.381, 4.150 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

This decision addresses only the issue of whether the Veteran is entitled to compensable service connection for a dental disability and does not address whether he is entitled to VA dental treatment, a separate issue.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

A note under Diagnostic Code 9913 provides that Diagnostic Code 9913 applies only to bone loss through trauma or disease such as osteomyelitis and not to the loss of alveolar process as a resultof periodontal disease, since such loss is not considered disabling.  

Service treatment records document that in December 1986 the Veteran was evaluated as having impacted teeth, numbers 1, 16, 17, and 32 and a cyst at number 17.  In February 1987 teeth 1, 16, 17, and 32 were extracted and he underwent a cystecomy of number 17.  Notes from 10 days later indicates that he was doing very well.  He underwent root canal treatment of tooth number 31 more than once between September 1987 and September 1990.  

There is no indication that he had loss of other than the alveolar process of any tooth during service or had any of the other conditions for which compensable service connection may be granted.  The service records provide only negative evidence against this claim.  

Post-service treatment records mention of dental conditions only in the context of past medical history; for example, a June 2003 past medical history notes that he had surgery on wisdom teeth in 1987.  These records are therefore not probative of a finding that he has ever had a dental disability subject to compensable service connection, providing more evidence against this claim.  

The Board now turns to the Veteran's statements regarding this claim.  Pursuant to his request for copies of his service records, VA provided the copies on May 21, 2003.  In a writing dated May 29, 2003, the Veteran stated, in pertinent part, as follows:  

NEW STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTOIN WITH COMPENSABLE BENEFITS FOR EACH OF THE FOLLOWING CONDITIONS WHICH I INCURRED OR AGGRAVATED IN THE LINE OF DUTY WHILE ON ACTIVE DUTY FROM 12-09-86 TO 11-02-90:
(1)  A claim for service-connection with compensable benefits for Dental problems which I incurred or aggravated in the line of duty while on active duty.  I am requesting that the Adjudicatory Division of the Atlanta Regional office now officially schedule me for a full and complete Dental examination in connection with this claim for service-connection for VA Dental benefits.  

The Veteran later submitted copies of his service dental treatment records and highlighted the impression of impacted number 1, 16, 17, and 32 teeth and cyst at number 17 in the December 1986 consult sheet.  

In his July 2005 substantive appeal, the Veteran stated, in pertinent part, as follows:  

Service-connection for Dental Treatment, Dental Examinations, VAMC Outpatient Treatment pursuant to the provisions of s17.120 or s17.123, 38 CFR., Chapter, s4.149, s4.150; I believe that the Dental treatment which I incurred or aggravated while on active duty renders me eligible for entitlement to dental examinations or outpatient dental treatment under the provisions of 38 CFR, Chapt 1, s17.120 or s17.123.; 38 CFR, Chap. 1, s4.149, s4.150 and I am requesting that the BVA grant me entitlement to dental examinations or outpatient dental treatment under these provisions.  

In March 2008, the Veteran submitted records from Dr. "C.S.S." but those records do not include any evidence regarding a dental disability.  

In an October 2008 writing, the Veteran expressed concern that his claim for VA outpatient dental treatment had not been addressed.  He did not refer to his claim for compensable service connection for a dental disability in that writing.  

The Board finds that his statements regarding his request for VA outpatient dental "treatment" are not relevant to his claim for compensable service connection for a  dental disability (receiving compensation for a disability related to military service).  

With regard to his May 2003 statement and the copies of his service treatment records that he submitted and highlighted, those statements and records do not tend to show compensable service connection is warranted for any dental disability.  The Board notes that the Veteran referred to dental pain in a VA Form 21-4142 dated in July 2005.  That he currently has dental pain or had dental pain in the past, including during service, is not probative of a finding that he has any dental disability for which compensable service connection may be granted.  In summary, the Veteran's statements regarding his claim for compensable service connection for a dental disability do not tend to show that he has ever had a dental disability for which compensable service connection may be granted.  

Based on the above, all evidence of record is unfavorable to a grant of compensable service connection for a dental disability.  Hence, the appeal must be denied as to this issue.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008.  That letter was not sent prior to the initial unfavorable adjudication by the RO.  However, since the letter was sent the Veteran had a meaningful opportunity to participate in the development of his claim and the RO readjudicate the claim by issuance of the July 2008 supplemental statement of the case, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records and the Veteran has submitted treatment records from private treatment providers.  The Board has considered that the Veteran filed a VA Form 21-4142, Authorization and Consent to Release Information, identifying Dr. C.S.S. as the holder of relevant records and that the RO sent letters to Dr. C.S.S. in October 2007 and again in January 2008 but did not receive a reply from Dr. C.S.S.  However, in March 2008 the Veteran submitted treatment records from this provider.  The Board therefore concludes that all relevant records of treatment from this provider have been associated with the claims file.  

In this document, the Board has remanded most of the issues so that the RO can obtain relevant evidence from the U.S. Post Office.  The Board has not remanded the claim for compensable service connection for a dental disability because records held by the U.S. Post Office would not be relevant to whether compensable service connection for a dental disability is warranted.  This is because the dental conditions for which compensable service connection is available is very well defined and the evidence necessary to grant compensable service connection for a dental disability would necessarily be contained in the service treatment records.  Moreover, here, the Veteran has indicated, by submission of highlighted copies of his service treatment records, what dental conditions he seeks compensable benefits for and compensable service connection cannot be established for those conditions.  Hence, the Board concludes that any records held by the U.S. Post Office are not relevant to that particular issue and VA has no duty to assist the Veteran in that regard.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

An examination was not provided the Veteran with regard to his claim for compensable service connection for a dental disability.  This is because the evidence does not establish that an in-service event, disease, or injury involving a dental disability for which compensable service connection could be granted.  VA thus has no duty to provide an examination as to this issue.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to compensable service connection for a dental disability is denied.  


REMAND

Several items of evidence indicate the probability that relevant records exist that are not associated with the claims file.  A March 2002 treatment record from Dr. "C.S.S." includes a comment that the Veteran works for the U.S. Post Office and that his job causes flare-ups of his left elbow disability.  In March 2004, the Veteran submitted a Department of Labor Form identifying his left upper extremity as disabling and submitted a U.S. Post Office, Publication 71 Notice of Employees Requesting Leave for Conditions Covered by the Family and Medical Leave Act.  There is a September 2002 note on a VA Form 10-7978m which documents a requested follow-up of urgent care at employee health in one week.  Another document refers to his job lifting heavy boxes.  

VA has a duty to obtain relevant records held by divisions of the Federal government.  38 U.S.C.A. § 5103A(b)(3).  In order to ensure a complete record, the RO must obtain any existing available relevant records from the U.S. Post Office.  Because many of the Veteran's claims are linked directly to his left elbow disability and because there is the possibility that any U.S. Post Office records may contain evidence relevant to his other disabilities not adjudicated in this document, all of the issues other than the claim for compensable service connection for a dental disability must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records from the U.S. Post Office regarding any disability claim that the Veteran may have filed with the U.S. Post Office as well as any records relevant to the issue of the proper rating for residual post-operative left olecranon fracture and the issues of entitlement to service connection for left leg shin splints, non-gonococcal urethritis, a psychiatric disorder, an upper respiratory infection, pes planus, a left testicle condition, a left wrist condition, and a left forearm condition.  Associate all obtained records with the claims file.  If no records are obtained, document all efforts to obtain the records and obtain a negative reply or replies and associate all such replies and documentation with the claims file. 

2.  Then, after conducting any additional development that is deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


